Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a second  Office Action on the Merits. Claims 1-9, as amended 26 SEP. 2022, are pending and have been considered as follows:

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2022 and 07/06/2022 were filed and are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3-4, and 9  rejected under 35 U.S.C. 103 as being unpatentable over NAKAI HIDEMI et al. JP 2000064732 A (Nakai) in view of Watanabe et al. US 7819999 B2 (Watanabe) and Neumann et al. US 7805892 B2 (Neumann).
As per claim 1 Nakai teaches a vacuum glass panel ("GLASS PANEL", title) comprising: 
vacuum glass including: a first glass plate (left plate 1, FIG. 3 ) having a first outer principal surface (left most face, left plate 1, FIG. 3), a first inner principal surface (inner face, left plate 1, FIG. 3), and a first inner principal surface (inner face, left plate 1, FIG. 3); 
a second glass plate (right plate 1, FIG. 3) having a second outer principal surface (right most face, right plate 1, FIG. 3), a second inner principal surface (inner face, right plate 1, FIG. 3), and a second lower face (bottom edge, right plate 1, FIG. 3), and having substantially the same area as an area of the first glass plate (left plate 1, FIG. 3) in a front view (see FIG. 5); and 
a depressurized layer (space V, FIG. 3; note "The double glazing shown in the above embodiment may be vacuum" p. 4) arranged between the first inner principal surface (inner face, left plate 1, FIG. 3) and the second inner principal surface (inner face, right plate 1, FIG. 3) opposed to the first inner principal surface (inner face, left plate 1, FIG. 3), 
a sash (sash C, FIG. 3) including two groove walls (see left and right wall around "groove C2" FIG. 3) that define a groove (groove C2, FIG. 3) for receiving upper, lower, left, and right peripheral edge portions of the vacuum glass in a front view (see "As shown in FIG. 3, the sash C has four channel-shaped frame members C1"); and 
a grazing gasket (holding member B, FIG. 3) that is arranged on at least a lower portion of the vacuum glass inside the groove (groove C2, FIG. 3) and seals gaps between the vacuum glass and the groove (groove C2, FIG. 3) walls (see left and right wall around "groove C2" FIG. 3), 
wherein the grazing gasket (holding member B, FIG. 3) includes a lower portion (see lower portion of B, FIG. 3) arranged inside the groove (groove C2, FIG. 3) of the sash (sash C, FIG. 3), and an upper portion (see upper portion of B, FIG. 3) protruding from the groove (groove C2, FIG. 3) of the sash (sash C, FIG. 3), wherein the upper portion of the grazing gasket (holding member B, FIG. 3) includes a clamping portion (left and right contact pieces 6, FIG. 3) for clamping the vacuum glass from the first outer principal surface (left most face, left plate 1, FIG. 3) and the second outer principal surface (right most face, right plate 1, FIG. 3) near top portions of the groove (groove C2, FIG. 3) walls (see left and right wall around "groove C2" FIG. 3).
Nakai fails to explicitly disclose:
the first lower face and the second lower face being misaligned relative to each other in a vertical direction; 
and
wherein the upper portion and the lower portion (see lower portion of B, FIG. 3) of the grazing gasket (holding member B, FIG. 3) are made of different materials.  
Watanabe teaches such relative misalignment, specifically:
the first lower face and the second lower face being misaligned relative to each other in a vertical direction ("Accordingly, parallelism between the two glass sheets 2a and 2b inevitably has an inclination more or less due to a manufacturing error" 1:62).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Nakai by including the inevitable inclination as taught by Watanabe in order to allow for manufacturing errors.
Neumann teaches such "different materials" used in a sealing arrangement, specifically:
wherein the upper portion and the lower portion of the grazing gasket are made of different materials (see "The elastic seal can have portions of different hardness and/or flexibility. In particular, a soft sealing lip can be molded on a harder fastening portion" 3:29).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Nakai in view of Watanabe by substituting the "different materials" —namely, materials of a different hardness and/or flexibility— as taught by Neumann in order to enable a desired seal with simultaneous supporting properties.
 
As per claim 3 Nakai in view of Watanabe and Neumann teaches the limitation according to claim 1 and Nakai further discloses wherein the grazing gasket further includes a bottom portion facing the first lower face and the second lower face (see supporting part 12, FIG. 3; this is recognized as "facing" the lowest faces as broadly claimed).

As per claim 4 Nakai in view of Watanabe and Neumann teaches the limitation according to claim 3 and Nakai further discloses wherein the bottom portion is constituted by an elastic body (see "soft resin such as soft vinyl chloride or thermoplastic elastomer") and is in contact with at least one of the first lower face and the second lower face.

As per claim 9 Nakai in view of Watanabe and Neumann teaches the limitation according to claim 1 and Watanabe further discloses the first lower face and the second lower face are not in parallel with each other in a front view ("Accordingly, parallelism between the two glass sheets 2a and 2b inevitably has an inclination more or less due to a manufacturing error" 1:62).It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Nakai in view of Watanabe and Neumann by including the ability to be not in parallel with each other as taught by Watanabe in order to allow for manufacturing errors.

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Nakai in view of Watanabe and Neumann as applied to claim 1 above and further in view of Hermann et al. US 4038797 A (Hermann).
As per claim 2 Nakai in view of Watanabe and Neumann teaches the limitation according to claim 1 but fails to explicitly disclose:
the areas of the first glass plate and the second glass plate in a front view are 1 m2 or more.  
Hermann teaches normal pane dimensions can have this obvious value ("normal pane dimensions with surface areas in excess of 1 m.sup.2" 1:56).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Nakai in view of Watanabe and Neumann by substituting the dimensions as taught by Hermann as an obvious design choice in order to provide a large window.

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Nakai in view of Watanabe and Neumann as applied to claim 1 above and further in view of  Heikkila et al US 9228389 B2 (Heikkila).
As per claim 5 Nakai in view of Watanabe and Neumann teaches the limitation according to claim 3 and Nakai further discloses the bottom portion has a thickness  (see FIG. 3) but fails to explicitly disclose:
thickness of 0.5 mm or more, and the thickness is larger than an amount of misalignment between the first lower face and the second lower face in a vertical direction.  
Heikkila teaches a bottom plane of the claimed thickness, specifically:
thickness of 0.5 mm or more, and the thickness is larger than an amount of misalignment between the first lower face and the second lower face in a vertical direction (see "In one embodiment, the thickness of the material of the elongate strip is 0.003 inch (0.076 mm) or less" 8:31).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Nakai in view of Watanabe and Neumann by including the obvious dimension of the supporting member as taught by Heikkila in order to support the plates with a known element because doing so would allow the supporting member to formed in a bendable elongate strip.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Nakai in view of Watanabe and Neumann as applied to claim 1 above and further in view of  UEBELACKER STEFAN et al. WO 2017084767 A1 (Uebelacker).
As per claim 6 Nakai in view of Watanabe and Neumann teaches the limitation according to claim 1 but fails to explicitly disclose:
an amount of misalignment between the first lower face and the second lower face in a vertical direction is 0.5 mm or more.
Uebelacker teaches this nominal distance, specifically:
an amount of misalignment between the first lower face and the second lower face in a vertical direction is 0.5 mm or more (see "The offset between the holes in the first and the second disc is for example up to 5 mm or up to 2 mm" translation, attached).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Nakai in view of Watanabe and Neumann by substituting the obvious dimension as taught by Uebelacker in order to allow a typical amount of misalignment in the window assembly because doing so would accommodate a typical misalignment.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Nakai in view of Watanabe and Neumann as applied to claim 1 above and further in view of Yatsuda et al. US 20070271853 A1 (Yatsuda).
As per claim 7 Nakai in view of Watanabe and Neumann teaches the limitation according to claim 1, and Nakai further discloses the clamping portion clamps the vacuum glass from the first outer principal surface (left most face, left plate 1, FIG. 3) and the second outer principal surface (right most face, right plate 1, FIG. 3) at a point, but fails to explicitly disclose:
the distance between the point and the upper end of the top portion is greater than 0 mm and less than 20 mm.
Yatsuda teaches a degree of overlap equal to that claimed, specifically:
the distance between the point and the upper end of the top portion is greater than 0 mm and less than 20 mm (see "a position which is spaced 0.5 mm or more to 2.0 mm or less" [0041]).
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Nakai in view of Watanabe and Neumann by substituting the distance of connective interface to be any distance —including within the claimed range— as taught by Yatsuda in order to provide a desired seal using a known dimension because doing so would allow the skilled artisan to provide a lower profile —and therefore more desireable— connection.
 
Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Nakai in view of Watanabe and Neumann as applied to claim 1 above and further in view of Mitchell US 8584411 B2.
As per claim 8 Nakai in view of Watanabe and Neumann teaches the limitation according to claim 1, but fails to explicitly disclose:
wherein the sash and the grazing gasket are provided with a drain hole.
Mitchell teaches drain openings in proximal and distal walls below a gap capable of being incorporated in the assembly of Nakai in view of Watanabe and Neumann, specifically:
wherein the sash and the grazing gasket are provided with a drain hole (weep holes 46, 48 FIG. 5).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Nakai in view of Watanabe and Neumann by including the weep holes as taught by Mitchell in order to drain excess water from and thereby extend the lifespan of the assembly.

Response to Arguments
Applicant’s arguments with respect to claim 1-9 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635